UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 21-1996


ALICE GUAN,

                    Plaintiff - Appellant,

             v.

GARY BELL; SERGEY KATSENELENBOGEN; JEN KIM; JAMES C. CLARK,
as an individual and in his capacity as the Judge for Alexandria Circuit Court the
18th Judicial Circuit of Virginia; DONALD W. LEMONS, as an individual, and as
the Chief Justice for the Supreme Court of Virginia; S. BERNARD GOODWYN, as
an individual, and as the Justice for the Supreme Court of Virginia; WILLIAM C.
MIMS, as an individual, and as the Justice for the Supreme Court of Virginia; CLEO
E. POWELL, as an individual, and as the Justice for the Supreme Court of Virginia;
STEPHEN R. MCCULLOUGH, as an individual, and as the Justice for the Supreme
Court of Virginia; CHARLES S. RUSSELL, as an individual, and as the Senior
Justice for the Supreme Court of Virginia; LAWRENCE L. KOONTZ, JR., as an
individual, and as the Senior Justice of the Supreme Court of Virginia; LEROY F.
MILLETTE, JR., as an individual, and as the Senior Justice for the Supreme Court
of Virginia; THE ALEXANDRIA CIRCUIT COURT, the 18th Judicial Circuit of
Virginia; THE SUPREME COURT OF VIRGINIA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Theresa C. Buchanan, Magistrate Judge. (1:21-cv-00752-RDA-TCB)


Submitted: December 6, 2021                               Decided: December 21, 2021


Before THACKER, HARRIS, and RICHARDSON, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Alice Guan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Alice Guan seeks to appeal the magistrate judge’s order granting Guan’s original

and amended motions for an extension of time to file responses in opposition to

Defendants’ motions to dismiss Guan’s first amended complaint. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The magistrate judge’s order is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for

lack of jurisdiction. We deny as moot all pending motions. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            3